DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       DANIEL LYNN THOMAS,
                             Appellant,

                                    v.

                          JOSEPH NASTASI,
                              Appellee.

                              No. 4D17-540

                          [January 25, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CACE02-
011972 (08).

  Robert L. Jennings of Jennings & Valancy, P.A., Stuart, for appellant.

  John H. Pelzer of Greenspoon Marder, P.A., Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., TAYLOR and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.